


Exhibit 10.94
[msclogo.jpg]
Momentive Specialty Chemicals Inc.
180 East Broad Street
Columbus, OH 43215
momentive.com







Personal and Confidential


November 15, 2011


Dale Plante


Dear Dale,


I am pleased to offer you a special recognition bonus, which has been
established for selected associates who were instrumental in the Miami project
earlier this year. Your dedication and commitment to running our day-to-day
business while successfully
preparing the Confidential Information Memorandum was a significant
accomplishment and greatly appreciated. This letter provides you with the
details for this bonus.


Bonus Details


•
Your bonus will be $100,000 less applicable taxes and deductions. Applicable
foreign exchange rates will apply at time the payment is made.



•
Your eligibility for the bonus is in addition to any other incentive plan in
which you participate.



•
The bonus will be paid out via the regular local payroll in December 2012, and
is conditional upon your fulfillment of performance requirements and eligibility
requirements listed below.



Bonus Requirements


1.
In order to be eligible for this Bonus Payment, you must remain an associate
until the December, 2012 payment date.



2.
Should you lose your job through no fault of your own during this period you
will continue to be eligible for this award. Should you elect to resign prior to
completion of this time period, you will forfeit the award.



Again, thank you for your continued dedication. We are pleased to have you as a
member of the Forest Products team!




Best regards,




Craig O. Morrison
President and CEO




